Citation Nr: 0426735	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right-sided facial weakness.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

4.  Entitlement to an effective date, prior to September 27, 
1994, for a grant of service connection for low-tension 
glaucoma.

5.  Entitlement to an initial compensable rating for 
residuals of mandible fractures. 

(The issue of whether the decision of April 22, 1997, wherein 
the Board of Veterans' Appeals denied service connection for 
residuals of a right ankle sprain, hernias, fracture of the 
left fourth finger and gastroenteritis should be reversed or 
revised on the basis of clear and unmistakable error (CUE) is 
addressed in a separate decision under a different docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In September 1993 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

This matter was before the Board in April 1997 and was 
remanded to the RO for further development of the question of 
whether the veteran had cranial (facial) nerve dysfunction as 
a result of brain trauma he had sustained in military 
service.  

The RO in March 2004 granted service connection for right-
sided facial weakness with an evaluation of 10 percent from 
July 1, 1992.  The representative waived the right to a 
supplemental statement of the case in this appeal through the 
informal hearing presentation in this matter in July 2004 
wherein it was argued, in essence, that the veteran should 
receive a 30 percent evaluation.

The Board also remanded the following issues: service 
connection for organic brain syndrome (OBS) and glaucoma, 
increased rating for multiple joint arthritis rated 20 
percent, headaches rated 10 percent, bilateral patellofemoral 
syndrome and residuals of a fractured mandible each rated 
noncompensable, and entitlement to a total compensation 
rating based on individual unemployability (TDIU).

In September 1998 the RO granted separate 10 percent ratings 
for patellofemoral syndrome of each knee from July 1, 1992.  
Notice was issued in September 1998.  The February 2002 
supplemental statement of the case addressed the ratings for 
the knees and the status of other appeal issues on remand.  
The veteran indicated in VA Form 9 filed in February 2003 
that he was appealing everything on remand from the April 
1997 Board decision.  

The Board observes that the RO in October 2001 granted 
service connection for low-tension glaucoma with a 10 percent 
rating from September 27, 1994.  The RO issued notice in 
October 2001 and the veteran filed a notice of disagreement 
in September 2002.  In September 2003, in response to a 
request from the RO, he clarified his disagreement as 
including the initial rating and the effective date by 
stating he was appealing everything in regard to this matter.  
In January 2004 he withdrew the claim for an initial 
increased evaluation for glaucoma.  

The record reflects that the RO in February 2002 granted 
service connection for type II diabetes mellitus as secondary 
to herbicide exposure with a 20 percent evaluation from July 
9, 2001.  The RO issued notice in March 2002 and the veteran 
filed a notice of disagreement in September 2002.  In 
September 2003, in response to a request from the RO, he 
clarified his disagreement as including the initial rating 
and the effective date by stating he was appealing everything 
in regard to this matter.  

In January 2004 the veteran withdrew the claims for an 
earlier effective date for service connection and an initial 
increased evaluation for diabetes mellitus after receiving 
notice of a December 2002 rating decision wherein the RO 
granted a May 8, 2001 effective date for service connection 
for type II diabetes mellitus.  

Regarding the remanded issues of an increased evaluation for 
arthritis of multiple joints, the RO in December 2002 granted 
the following separate evaluations from July 1, 1992: 40 
percent for the lumbar spine, 30 percent for the cervical 
spine and 20 percent for the left shoulder.  The RO also 
granted entitlement to a TDIU from May 11, 1996.  The veteran 
advised the RO in January 2004 that he was withdrawing these 
issues, as he was satisfied with the respective rating 
determinations.   

As to the remaining issues from the April 1997 Board remand, 
the record reflects that the RO in March 2004 granted service 
connection for OBS, identified as residuals of head injury 
manifested by memory and sleep disorder, with a 10 percent 
evaluation from July 1, 1992.  The RO also granted a 50 
percent evaluation for headaches from July 1, 1992.  

The RO provided notice in March 2004 that advised the veteran 
the 50 percent evaluation was the maximum schedular 
evaluation.  The Board will proceed on the belief that the 
grant of the maximum evaluation for headaches satisfies this 
issue, as there is no correspondence from the veteran or his 
representative to indicate otherwise.

The issues of an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee, an initial rating 
in excess of 10 percent for patellofemoral syndrome of the 
right knee, a compensable rating for residuals of mandible 
fractures and an earlier effective date for service 
connection for glaucoma discussed in the REMAND that follows 
this decision are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

On a facts found basis, the veteran is shown to have no more 
than moderate right fifth cranial nerve disability manifested 
by sensory impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 10 percent for right-sided facial weakness have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8205 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show a normal head, face and neck on 
a January 1987 annual examination.  It was noted that the 
veteran was status post motor vehicle accident with cerebral 
concussion and mandible fracture, and neurology examination 
noted tension headaches.  A medical board evaluation in late 
1991 was unremarkable regarding the facial muscles or cranial 
nerves. 

The initial VA examination in 1992 noted a complaint of pain 
over the right mandible.  A neurological evaluation was 
directed to headaches.  The veteran's hearing testimony was 
directed to facial numbness and difficulty with mastication 
(T 4-5) that his spouse also noted (T 10).

A VA dental examiner late in 1993 noted numbness complained 
of in the area of fifth nerve enervation, and pain acute and 
chronic, that interfered with compete mastication of food.  
The examiner found no crepitus of the tempormandibular joints 
and some mandible deviation upon opening.  The diagnosis was 
rule out Tic douloureux, fifth and seventh cranial nerve 
dysfunction of unknown origin.  

Private medical reports in the mid 1990's are unremarkable 
regarding the cranial nerves.  A medical evaluation from TGN 
(initials), MD, in July 1996 noted the face showed no muscle 
weakness, appropriate facial expression and intact to touch 
but there was tenderness at the right mandible.  The cranial 
nerves were intact although there was decreased touch at the 
right side of the face.  No diagnostic impression was 
directed to the cranial nerves.  

A VA neurology examiner in June 1997 noted intact cranial 
nerves and normal motor examination.  A VA rheumatology 
examiner in June 1997 noted the veteran could open the jaw 
fully and the temporomandibular joint had smooth function 
without crepitus, pain or tenderness.  There was no physical 
abnormality in this area according to the examiner. 

A VA examiner in November 1998 reported that cranial nerves 
II-XII were intact when individually tested and sensory 
examination was intact to pain, proprioception, temperature 
and vibratory sense.  A muscle examination was reported as 
unremarkable regarding the facial muscles.  VA clinical 
reports show cranial nerves II-XII intact on examination in 
May 2003, and normal sensation and muscle strength, 
symmetrical motor and reflexes, and superficial touch and 
pain intact. 

A VA examiner in January 2004 reported that the veteran's 
complaints included decrease in sensation over the right side 
of the face.  The examiner reported that cranial nerve 
testing found loss of sensation over the right mandible 
region over the right maxillary region.  The rest of the 
cranial nerves were intact, and the report stated that this 
was significant for the submental nerve and the facial nerve.  
The examiner noted that the demonstrated loss of sensation 
over the right side of the face, of the mandible and 
maxillary area was secondary to trauma of the maxillary and 
mandibular bones that include enervation along with other 
cranial nerves.  The examiner felt that the loss of sensation 
in the face, the right lateral face including the lips and 
right lateral jaw, was most likely secondary to direct trauma 
received during military service.  

The RO in March 2004 granted service connection with a 10 
percent evaluation under Diagnostic Code 8205 for right-sided 
facial weakness associated with bilateral fracture of the 
mandible.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Disability from lesions of peripheral portions of first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense. The ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.

Fifth (trigeminal) cranial nerve, paralysis of: Complete, a 
50 percent rating may be assigned.  Incomplete, severe, a 30 
percent rating may be assigned.  Incomplete, moderate, a 10 
percent rating may be assigned.  Note: Dependent upon 
relative degree of sensory manifestation or motor loss.  
Diagnostic Code 8205.  Rate neuritis as Code 8305 and 
neuralgia as Code 8405.  Note: Tic douloureux may be rated in 
accordance with severity, up to complete paralysis.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of the initial evaluation 
for right-sided facial weakness has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in evaluating 
the claim on a facts found basis in light of the examination 
evidence directed to the cranial nerves.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of these claims without 
benefit to the appellant.  Bernard, supra.  


Applying the recent precedent opinion of the VA General 
Counsel, the initial evaluation for right-sided facial 
weakness does not require a VCAA notice.  The General Counsel 
reasoned that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions, mainly 
through the development that followed the April 1997 Board 
remand.  For example the Board remand in essence raised the 
question of facial nerve dysfunction in the context of the 
claim for an increased rating for mandible fractures.  

The May 1997 RO letter asked the veteran for the pertinent 
evidence and he was also examined for facial nerve residuals 
in 1998 and more recently in 2004.  Although the 
representative requests another examination (July 2004 
presentation), the VA examiner in 2004 reviewed the claims 
file and was specific in describing the cranial nerve 
manifestations as sensory loss, which the Board finds 
sufficient to establish an initial rating based on facts 
found from the record in light of the rating schedule 
guidance.  

In addition the August 2003 RO letter discussed the VCAA 
obligations and the veteran's response to it in September 
2003 indicates he was not confused by the inaccurate 
identification of certain claims in that letter, and it 
appears he did not identify pertinent records that were 
outstanding.  

Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable to the situation in 
this case where the appeal of the initial evaluation for 
right-sided facial weakness was brought from the March 2004 
grant of service connection.  The Board is not free to accept 
or reject General Counsel opinions on its own motion.  
Rather, a federal statute expressly requires that the Board 
"shall be bound in its decisions by...the precedent opinions 
of the chief legal officer of the Department."  38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  

Thus any deficiency in VCAA notice is essentially harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board notes the veteran's representative through the July 
2004 presentation waived certain procedural steps regarding 
this matter that would have provided the veteran with a 
complete statement of the schedular criteria. 

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

The duty to notify and the duty to assist having been 
satisfied to the extent necessary for an informed 
determination of the specified issue, the Board will proceed 
to the merits.  


Initial Rating for Right-Sided Facial Weakness

The record reflects that the RO has rated the veteran's 
right-sided facial weakness on the basis of several VA 
examinations that included complaints of numbness and 
weakness.  The comprehensive VA examination in 2004 with the 
earlier examinations viewed collectively offer substantive 
information probative of the severity of the service-
connected cranial nerve disability.  Thus, along with hearing 
testimony, the reports appear to offer the best evidence of 
the severity of a disability rated according to neurologic 
criteria for the fifth cranial nerve.  

The rating scheme assesses the intensity of neurologic 
symptoms as reflected in limitation of function from sensory 
and motor impairment/paralysis as primary rating criteria for 
the incremental ratings from 10 percent to 50 percent.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disability for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher initial 
evaluation is not warranted.  The symptoms, overall, appear 
to reflect no greater disability than contemplated in the 
corresponding percentage evaluation of 10 percent under Code 
8205 that recognizes a moderate disability.  The rating 
scheme applied does not require a mechanical application of 
the schedular criteria.  

Here, however, applying the rating schedule liberally results 
in no more than a 10 percent initial evaluation on a facts 
found basis.  A 30 percent evaluation contemplates a severe 
disorder due to incomplete paralysis and the next higher 
evaluation, 50 percent, is provided for complete paralysis.  
Both contemplate a group of manifestations not apparent from 
the several examinations on file. 

Most recently the VA examination found only sensory 
impairment.  The VA examiner in 1998 found no strength or 
sensory impairment upon examining the cranial nerves.  In 
1997 the VA neurology examiner also found normal sensation 
and motor function.  

In addition a private examiner in 1996 also reported normal 
cranial nerve examination.  None of these examiners reported 
Tic douloureaux, which the VA dental examiner in 1993 felt 
should be ruled out, and the more recent evaluations of the 
cranial nerves in 2003 and 2004 were consistent with earlier 
evaluations showing no motor impairment.  

Thus, this evidence is of substantial probative value in view 
of the detailed description of the cranial nerves.  In light 
pertinent evaluative criteria, viewed objectively, it does 
not favor the claim for an increased initial evaluation.  It 
supports a conclusion that the veteran's cranial nerve 
disability is no more than moderate in view of objective 
findings on several comprehensive examinations through 2004.  
Collectively, the examinations have not confirmed Tic 
douloureaux or more than wholly sensory impairment that would 
seem on its face a sufficient basis to deny a higher initial 
rating.  As for the referenced pain and weakness complaints, 
the rating schedule provides that the cranial nerve 
evaluations will be at most moderate where the manifestations 
are wholly sensory.  No motor dysfunction is confirmed.  See 
38 C.F.R. §§ 4.120, 4.123 and 4.124.  

In this case, although the veteran asserts that an increased 
initial evaluation is warranted, the record establishes 
wholly sensory manifestations.  Thus, the Board does not find 
on a facts found basis that the cranial nerve manifestations 
as described more nearly approximate the criteria for the 
next higher evaluation, 30 percent.  The manifestations that 
support the evaluation under Diagnostic Code 8205 are 
accounted for in an assessment of no more than moderate 
impairment, which corresponds to the 10 percent rating. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right-sided facial weakness is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

As noted previously in August 2003, the RO issued a VCAA 
notice letter to the veteran and it reflects references to 
disability of the knees and the mandible.

The Board remand in April 1997 sought an examination for 
residuals of a mandible fracture that applied the DeLuca v. 
Brown, 8 Vet. App. 202 (1995) criteria, but the examination 
in 1997 appeared to overlook this requirement.  Also, it does 
not appear that the examination addressed the alternative 
bases for rating a mandible disability, lateral excursion, 
which is a component of the rating scheme under Diagnostic 
Code 9905.  Since the veteran appealed the initial 
determination, the applicable regulations changed and he is 
entitled to have his disability evaluated under the version 
of the rating scheme that is more favorable.  

The issue of an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee and an initial 
rating in excess of 10 percent for patellofemoral syndrome of 
the right knee require further development.  The record 
reflects several recent private medical statements regarding 
the knees including a November 2002 report that he has 
significant patellofemoral degenerative arthritis.  

In addition it does not appear that he has received an 
evaluation that carefully considered the DeLuca criteria in 
evaluating the disability of the knees.  The deficiencies in 
the record render the examinations regarding the knees and 
mandible inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Accomplishment of a contemporaneous, comprehensive orthopedic 
and examination of the veteran, with access of the examiner 
to the veteran's claims file supplemented with a complete 
record of relevant VA and non-VA treatment would materially 
assist in the adjudication of his appeal.  In addition, the 
holding in Stegall v. West, 11 Vet. App. 268 (1998) requires 
reexamination to insure substantial compliance with the Board 
remand.  

Regarding an earlier effective date for service connection 
for glaucoma, it was noted earlier in this decision that the 
veteran filed a notice of disagreement with the effective 
date for service connection and that he did not withdraw the 
issue, although he did specify other issues being withdrawn.  
Where there has been an initial RO adjudication of a claim 
and a notice of disagreement therewith, the claimant is 
entitled to a Statement of the Case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651 (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the mandible fracture or 
the knees since service.  

The veteran, if necessary, should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  


All identified private treatment records 
should be requested directly from the 
healthcare providers.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
and a VA examination by a physician 
familiar with mandible disorders 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of service-
connected disability of the knees and 
mandible fracture.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
mandible disorders under 38 C.F.R. 
§ 4.150, and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  


The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiners 
address the following medical issues:

(a) Does the service-connected disability 
of the knees or mandible fracture involve 
only the nerves, or does it also involve 
the muscles and joint structure?

(b) Does the service-connected disability 
of the knees or mandible fracture cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations?  If the severity of 
these manifestations cannot be 
quantified, the examiners should so 
indicate.

(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability of the knees or mandible 
fracture, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability of the knees or 
mandible fracture, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability of the knees or 
mandible fracture, as applicable.




(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability of the knees or mandible 
fracture, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disability of the knees or 
mandible fracture.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59, and the 
previous and amended criteria for rating 
mandible disorders.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
initial increased ratings for the 
bilateral patellofemoral syndrome and 
mandible fracture.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
4.150 (previous and amended criteria).  

8.  The VBA AMC should issue a SOC 
addressing the issue of entitlement to an 
earlier effective date for service 
connection for low-tension glaucoma.  The 
VBA AMC should advise the veteran of the 
need to file a substantive appeal if he 
wishes appellate review.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
initial increased evaluations for the knees and mandible 
fracture and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



